Opinion filed July 14, 2011




                                             In The


   Eleventh Court of Appeals
                                           __________

                                     No. 11-11-00172-CR
                                         __________

                       IN RE ERNEST PATRICK LEWALLEN



                                     Original Proceeding


                              MEMORANDUM OPINION

       Relator, Ernest Patrick Lewallen, seeks release from his confinement in the Taylor
County Jail. He complains that the trial court has refused to release him on a personal
recognizance bond pending trial despite his proven indigence. Relator has designated his request
for relief as an “Application for Writ of Mandamus.” However, it is the substance of a document
that governs, not the title. Ex parte Caldwell, 58 S.W.3d 127, 130 (Tex. Crim. App. 2000).
Relator is, in effect, seeking pretrial habeas relief. Therefore, we construe the filed document as
an application for a pretrial writ of habeas corpus.
       Courts of appeals do not have original habeas corpus jurisdiction in criminal law matters.
Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.); Ex parte
Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, no pet.). In such matters, their
jurisdiction is appellate only. Dodson, 988 S.W.2d at 835. Because relator seeks habeas relief in
an original proceeding, we are without jurisdiction to consider his application.
         Accordingly, we dismiss the application for want of jurisdiction.




                                                                                  PER CURIAM


July 14, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2




         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                  2